168 F.2d 400 (1948)
MARINE NATIONAL BANK OF ERIE, Executor of the Estate of William A. Carey, Deceased, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9614.
Circuit Court of Appeals, Third Circuit.
Argued May 7, 1948.
Decided May 12, 1948.
As Amended May 13, 1948.
S. Y. Rossiter, of Erie, Pa., for petitioner.
Melva M. Graney, of Washington, D.C., (Theron Lamar Caudle, Asst. Atty. Gen. and Sewall Key and George A. Stinson, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before McLAUGHLIN and O'CONNELL, Circuit Judges and LEAHY, District Judge.
PER CURIAM.
We agree with the Tax Court that the bequests to the charities in this case were void and that upon the death of the testator, the residuary legatees by operation of the Pennsylvania charitable bequests statute then in effect[1] became vested with the property described in clauses IV, V, VI and VII of decedent's will. See Selig v. United States, 3 Cir., 166 F.2d 299.
The decision of the Tax Court, 9 T.C. 1047, will therefore be affirmed.
NOTES
[1]  Purdon's Pennsylvania Statutes, Title 20, Section 195.